In an action to recover damages for assault, the court awarded plaintiff $6,500, and defendant appeals. Judgment unanimously affirmed, with costs. The proof justified a finding that defendant was guilty of a brutal, wanton and unprovoked assault. He offered no proof to controvert plaintiff’s evidence that as a result of such assault plaintiff suffered serious injuries, including a fracture of the skull, and it may not be held that the verdict is excessive. Loss of earnings may be shown under the general allegation of damage and need not be specifically alleged because it is a necessary and direct result of an injury and constitutes a damage which the law implies. (Keiffert v. Nassau Electric R. R. Co., 51 App. Div, 301; Cabot v. McKane, 41 Hun 642, opinion in 1 N. Y. St. Rep. 495; Hubert v. Bedell, 66 Hun 631, opinion in 21 N. Y. S. 305; Mellwitz v. Manhattan Ry. Co., 62 Hun 622, opinion in 17 N. Y. S. 112; 15,Am. Jur., Damages, § 315; 17 C. J., Damages, § 312; 2 Clark, New York Law of Damages, § 773.) Present — Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ.